Citation Nr: 0920100	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for memory loss to 
include as an undiagnosed illness.  

2. Entitlement to service connection for muscle pain to 
include as an undiagnosed illness.  

3. Entitlement to service connection for chronic fatigue 
muscle pain to include as an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1987 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Veteran asserts that he developed an undiagnosed illness 
causing memory loss, muscle pain, and chronic fatigue as a 
result of service in Southwest Asia during the Persian Gulf 
War in 1990 and in 1991.  

Although the DD Form 214 and available personnel records do 
not indicate any foreign service, the Veteran has produced 
documentation of the receipt of danger pay and overseas pay 
from December 1990 to May 1991.

In view of the conflict in the federal records, further 
evidentiary development under the duty to assist, 38 C.F.R. 
§ 3.159, is needed. 

Accordingly, the case is REMANDED for the following action:

1. Make a second request for all of the 
Veteran's service personnel records.  
If no records can be found, notify the 
Veteran in accordance with 38 C.F.R. 
§ 3.159(e).



2. Ask the Veteran for the unit he was 
assigned to in support of his claim 
that he was deployed to Southwest Asia 
in 1990 and 1991. 

3. If the Veteran responds with a unit 
designation other than Company C, 15th 
Support Battalion, 1st Cavalry 
Division, verify the Veteran's 
assignment to the unit and obtain the 
unit history for evidence of deployment 
to Southwest Asia in 1990 and 1991.  

Otherwise, obtain the unit history of 
Company C, 15th Support Battalion of the 
1st Cavalry Division for the relevant 
period. 

4. If additional evidence is received 
and if needed, obtain a VA medical 
examination or medical opinion to 
decide the claims.  

5. After the above development has been 
completed, adjudicate the claims.  If 
any determination remains adverse to 
the Veteran, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


